     Case 1:19-cv-00133-NONE-EPG Document 116 Filed 11/19/20 Page 1 of 2


 1

 2

 3

 4

 5

 6

 7

 8                                          UNITED STATES DISTRICT COURT

 9                               FOR THE EASTERN DISTRICT OF CALIFORNIA

10

11        REPLANET HOLDINGS, INC.,                          No. 1:19-cv-00133-NONE-EPG
12                             Plaintiff,                   ORDER RE EXPERT DISCOVERY
                                                            DEADLINES
13                v.
14        FEDERAL INSURANCE COMPANY, et
          al.,
15
                               Defendants.
16

17               On November 17, 2020, the parties filed a joint stipulation to continue certain pretrial

18    deadlines due to an attorney’s illness.1 (ECF No. 114). Good cause appearing, the Court

19    GRANTS the stipulation and modifies the discovery deadlines per the parties’ requests.

20               The parties seek to continue the pretrial conference until February 2021. The Court will

21    continue it to July 22, 2021 and vacate the trial date. Given the judicial emergency, (ECF No. 62),

22    and the ongoing pandemic, civil trials before the district judge will be substantially delayed. The

23    Court will therefore not set a trial at this time. The parties may request a trial date at the pretrial

24    conference.

25    ///

26    ///

27    ///

28    1
          The Court wishes Mr. Herr a speedy recovery.
                                                            1
     Case 1:19-cv-00133-NONE-EPG Document 116 Filed 11/19/20 Page 2 of 2


 1          Accordingly, it is HEREBY ORDERED that the scheduling order is modified as follows:

 2
                                      Event                               Date
 3                Expert disclosure deadline, which shall be     December 21, 2020
                  served by overnight mail
 4                Expert rebuttal deadline, which shall be       January 12, 2021
                  served by overnight mail
 5
                  Expert discovery cutoff                        February 4, 2021
 6                Pretrial conference                            July 22, 2021, at 8:15 a.m.
                  Trial                                          VACATED
 7

 8

 9    IT IS SO ORDERED.
10

11
         Dated:     November 19, 2020                          /s/
                                                       UNITED STATES MAGISTRATE JUDGE
12

13

14

15

16

17

18

19

20
21

22

23

24

25

26
27

28

                                                       2
